Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to continuing application filed 4/22/2020. Claims 1-24 are pending. Priority date: 7/16/2019

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 15 of U.S. Patent No. 10671934 in view of Ngo Dinh (US 20190385018). The main difference (shown as underlined): the instant application includes the video frames depict imagery of an internal body cavity of a person. Reference Ngo Dinh et al. teaches real-time video with an overlaid border indicating a location of detected objects (e.g., [0078]) for an endoscopy device inserted through a cavity of a human body (e.g., [0081]). 
Instant Application
Patent No. 10671934
1. A system comprising one or more processors, and a non-transitory computer-readable medium including one or more sequences of instructions that, when executed by the one or more processors, cause the system to perform operations comprising: 
receiving multiple video frames for video data obtained from an image capture device, wherein the video frames depict imagery of an internal body cavity of a person; 
rendering a first display output depicting the imagery of the multiple video frames; 
performing an inference on the multiple video frames using a machine learning network; 
determining the occurrence of one or more objects in the multiple video frames based on the performed inference on the multiple video frames; 
in response to determining the occurrence of one or more objects, generating for a determined object, coordinates describing a bounding perimeter about the determined object; 
rendering a second display output depicting graphical information in a form corresponding to the coordinates of the bounding perimeter for the determined one or more objects from the multiple video frames; and 
generating a composite display output, wherein the composite display output includes the imagery of the first display output overlaid with the graphical information of the second display output.

1. (Currently Amended) A system comprising one or more processors, and a non- transitory computer-readable medium including one or more sequences of instructions that, when executed by the one or more processors, cause the system to perform operations comprising: 
receiving video data, the video data having been obtained from a video image capture device; converting the received video data into multiple video frames encoded into a particular color space format; 
rendering a first display output depicting imagery from the multiple encoded video frames; performing an inference on the multiple video frames using a machine learning network; determining the occurrence of one or more objects in the multiple encoded video frames based on the performed inference on the multiple video frames; in response to determining the occurrence of one or more objects, generating for a determined object, coordinates describing a bounding perimeter about the determined object; rendering a second display output depicting graphical information in a form corresponding to the coordinates of the bounding perimeter for the determined one or more objects from the multiple encoded video frames; and generating a composite display output, wherein the composite display output includes the imagery of the first display output overlaid with the graphical information of the second display output.





Allowable Subject Matter
No prior art rejection against claims 1-24 is given. 
Reference Shen discloses rendering a first display output depicting imagery from video frames, determining occurrence of objects, rendering a second as second display output depicting graphic information corresponding to determined objects (e.g., [0009], generating video image r4garidng upcoming real-world objects and superposing graphic patterns in vicinity to video images of the corresponding objects) and generating a composite display output, wherein the composite display output includes the imagery of the first display output overlaid with the graphical information of the second display output (e.g., Fig 6, generating composite images showing the graphic pattern superposing the detected objects). Reference Sekar et al. discloses performing an inference on the multiple video frames using a machine learning network (e.g., e.g., [0089], detecting or identifying objects with machine learning interprets performing an inference on the multiple video frames using a machine learning network). Reference Ngo Dinh et al. (US 20190385018) teaches that the video frames depict imagery of an internal body cavity of a person (e.g., [0078], real-time video with the overlaid border indicating a location of detected objects and [0081], an endoscopy device inserted through a cavity of a human body). Combination of references does not expressly disclose claim limitations “in response to determining the occurrence of one or more objects, generating for a determined object, coordinates describing a bounding perimeter about the determined object” with a second display output “corresponding to the coordinates of the bounding perimeter for the determined one or more objects from the multiple video frames”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, e.g., Zur (US 20180253839) teaches identifying suspicious tissues, such as polyps, with real time endoscopic images marked on the video display and thus, the concept of endoscopic identification with video in the claim.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LiWu Chang whose telephone number is (571)270-3809, email: li-wu.chang@uspto.gov. The examiner can normally be reached M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LI WU CHANG/           Primary Examiner, Art Unit 2124                                                                                                                                                                                             	September 26, 2022